UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2157



AL MAAJID MUHAMMAD EL, on behalf of his two
minor children, Hasan Muhammad El and Ashanti
Muhammad El,

                                               Plaintiff - Appellant,

          versus


MARYLAND STATE BOARD OF LAW EXAMINERS,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-2366-1-CCB)


Submitted: January 29, 2004                 Decided:   February 4, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Al Maajid Muhammad El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Al Maajid Muhammad El appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) and RICO complaints under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find the appeal fails to state a claim upon which relief may be

granted.   Accordingly, we affirm on the reasoning of the district

court.   See Muhammad El v. Maryland State Bd. of Law Exam’rs., CA-

03-2366 (D. Md. Aug. 25, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 2 -